DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The use of the term “obtainable” in claim 1 is indefinite and broader than the enabling disclosure.  This term is open to all other means for obtaining the polymer as claimed.  The other means covered by the language are not described or contemplated by the instantly claimed invention.  The proper language is –obtained by--.
	The use of the term “especially” in claims 5 and 10 renders these claims indefinite.
	Claim 11 is confusing in that component (i) recites “components obtained as a result of the polymerization to produce polymer P”.  This would read upon polymer “P” as produced.  As such, it is either redundant, non-limiting or unclear.  Clarification is required.

	The recitation of “solvent” in claim 11 does not have clear antecedent as there is no solvent recited in claim 1.  The antecedent is assumed to be inherent to the extent that the anionic polymerization referenced in claim 1 is known to be solvent based.  Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Scope of Claims
	In both formula 1 and formula 2, “R2” can be hydrogen “H”.  As such formula 2 reads on HS-R1-SH where R1 is a 1-11 alkyl.  

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thiele et al US 2010/0069568 or Strecker US 3,876,723.
Strecker teaches polydienes reacted with polythiols using peroxides as a catalyst.  The thiol described at column 2 lines 22+ is the same as instantly claimed.  The polydienes used in the examples are known to be conventionally prepared by anionic polymerization techniques.  The polymerization is clearly terminated as the polymer used in the examples does not have an anionic charge.  Terminating with a proton source or functional group is anticipated as well.  
The functional materials and articles recited in claims 12 and 13 are seen to be anticipated by the casting and extruding applications taught in the patent at column 1 lines 30-31.  As such, the claims are anticipated.
In the event that one of ordinary skill in the art would not immediately envisage the claimed limitations from the cited art then the claimed invention is rendered prima facie obvious from the disclosure given that each of the claimed ingredients is disclosed and suggested to be used in combination as claimed.
Thiele et al teaches backbone modified polymers wherein the modifier is the same as that claimed but for the chain length of the alkyl group between the sulfur molecules.  Specifically, the claimed alkyl has a C 1-11 length, whereas that taught in the art is C 12-100, an adjacent homologue.  These are clearly prima facie each from 
The Thiele et al. teaching is considered anticipatory wherein the discussion of the background of the invention specifically addresses the modification of diene polymers with low molecular weight dithiols.  The citation of each of the cited references in a rejection would be cumulative.  
Claim s 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiele et al US 2010/0069568 taken with Steckler US 3,876,723.
Thiele et al clearly teaches all elements of the claimed but for clearly exemplifying the low molecular weight dithiol as claimed.  Steckler teaches the claimed dithiol functioning in the same manner as taught in Thiele et al.  As such, one of ordinary skill would be motivated to use the dithiol of Steckler as an alternative to the high molecular weight thiol taught in Thiele at al.  As such, the claims are rendered prima facie obvious.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762